

Exhibit 10.1




Issued: 05/27/2009
Effective: 05/27/2009
Amended: 03/20/2012; 03/17/2015; 08/01/2016












CSS INDUSTRIES, INC.
CHANGE OF CONTROL SEVERANCE PAY PLAN
FOR EXECUTIVE MANAGEMENT
AND
SUMMARY PLAN DESCRIPTION


















Effective May 27, 2009
(as amended through August 1, 2016)


































0

--------------------------------------------------------------------------------








INTRODUCTION


The purpose of the CSS Industries, Inc. Change of Control Severance Pay Plan for
Executive Management (the “Plan”) is to provide payments to certain key
employees of CSS Industries, Inc. (“CSS”) and its subsidiaries whose employment
is terminated for a reason covered by the Plan following a change of control of
CSS. This document is designed to serve as both the Plan document and the
summary plan description for the Plan. The legal rights and obligations of any
person having an interest in the Plan are determined solely by the provisions of
the Plan.


The Plan is intended to alleviate some of the financial hardship that eligible
employees may experience when their employment is terminated for a reason
covered by the Plan following a change of control. In essence, benefits under
the Plan are intended to be supplemental unemployment benefits. The benefits
under the Plan are not intended as deferred compensation and no individual shall
have a vested right in such benefits.


CSS, as the Plan sponsor, has the sole discretion to determine whether an
employee may be considered eligible for benefits under the Plan. All actions
taken by CSS shall be in its role as the sponsor of the Plan, and not as a
fiduciary. Nothing in the Plan will be construed to give any employee the right
to receive severance payments or to continue in the employment of CSS and any of
its subsidiaries. The Plan is unfunded, has no trustee, and is administered by
the Plan Administrator. The Plan is intended to be an “employee welfare benefit
plan” within the meaning of section 3(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and 29 C.F.R. § 2510.3-2(b) and is
to be administered as a “top-hat” welfare plan exempt from the substantive
requirements of ERISA. Please review the section entitled “Amendment and
Termination of the Plan” regarding CSS’ reservation of future rights.


The Plan shall be effective as of May 27, 2009, and supersedes all prior
severance pay plans, policies, agreements or practices, whether formal or
informal, written or unwritten, of CSS and its subsidiaries under which CSS or
any of its subsidiaries would have provided severance benefits with respect to a
change of control prior to the effective date of this Plan, with the exception
of any individual employment contract that contains a severance pay provision
that provides severance in excess of the amount an employee would be eligible to
receive under this Plan. The Plan will continue until terminated as provided
herein.


GENERAL INFORMATION


1.
Plan Name:     CSS Industries, Inc. Change of Control Severance Pay Plan for
Executive Management



2.
Plan Number: 507



3.
Plan Sponsor: CSS Industries, Inc.

450 Plymouth Road, Suite 300
Plymouth Meeting, PA 19462


1

--------------------------------------------------------------------------------






4.
Employer Identification Number: 13-1920657



5.
Type of Plan: Welfare Benefit – Severance Pay Plan



6.
Plan Administrator: Change of Control Severance Pay Plan Administrator

CSS Industries, Inc.
450 Plymouth Road, Suite 300
Plymouth Meeting, PA 19462
                
7.
Agent for Service of Legal Process: The Plan Administrator at the address above.



8.
Sources of Contributions: The Plan is unfunded and CSS and the Participating
Subsidiaries pay all Plan benefits from their assets.



9.
Type of Administration: The Plan is administered by the Plan Administrator with
benefits provided in accordance with the provisions of this Plan document.



10.
Recordkeeping: The Plan and its records are kept on a fiscal year basis, April 1
through March 31. For the first plan year, the records are kept on the short
plan year for the period between May 27, 2009 and March 31, 2010.



11.
Participating Subsidiaries:    The subsidiaries and affiliates of CSS that
participate in the Plan are identified in the attached Exhibit A.



DEFINITIONS


Adjusted Compensation: The sum of (i) your annual rate of base salary in effect
as of the Employment Termination Date, excluding all extra pay, such as, but not
limited to, incentive bonuses, overtime pay, commissions, car allowances or
other allowances, Employer contributions to the Employer’s 401(k) plan and other
deferred compensation arrangements elected by Plan participants and other
Employer paid benefits; and (ii) the average of the annual bonus earned by you
during the three (3) fiscal years prior to the fiscal year in which your
Employment Termination Date occurs (or, if fewer, the period of fiscal years
during which you were employed by the Employer prior to the Employment
Termination Date).


Cause: You have: (i) been convicted of a felony; (ii) willfully and grossly
neglected your job responsibilities; (iii) willfully engaged in misconduct in
connection with the performance of your job responsibilities, which results in
material damage to the Employer; or (iv) willfully failed to perform
substantially your duties with the Employer (other than any such failure
resulting from incapacity due to physical or mental illness) which has continued
after a written demand for substantial performance is delivered to you by CSS’
Board of Directors which specifically identifies the manner in which such Board
believes that you have not substantially performed your duties.


Change of Control: A “Change of Control” shall be deemed to have occurred if:




2

--------------------------------------------------------------------------------




(i)
any “person” (as such term is used in sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (other than persons who
are stockholders on the effective date of the Plan) becomes a “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of CSS representing more than 50% of the voting power of the then
outstanding securities of CSS; provided that a Change of Control shall not be
deemed to occur as a result of a change of ownership resulting from the death of
a stockholder, and a Change of Control shall not be deemed to occur as a result
of a transaction in which CSS becomes a subsidiary of another corporation and in
which the stockholders of CSS, immediately prior to the transaction, will
beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
parent corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote);



(ii)
the consummation of a merger or consolidation of CSS with another corporation
where the stockholders of CSS, immediately prior to the merger or consolidation,
will not beneficially own, immediately after the merger or consolidation, shares
entitling such stockholders to more than 50% of all votes to which all
stockholders of the surviving corporation would be entitled in the election of
directors (without consideration of the rights of any class of stock to elect
directors by a separate class vote); or



(iii)
the consummation of a sale or other disposition of all or substantially all of
the assets of CSS.

    
Code: Internal Revenue Code of 1986, as amended.


Committee: The Human Resources Committee of the Board of Directors of CSS.


CSS: CSS Industries, Inc.


Employer: CSS and any subsidiary of CSS that is designated by the Committee as a
participating employer in the Plan and is listed on the attached Exhibit A.


Employment Termination Date: The date on which your employment relationship with
the Employer is involuntarily terminated by the Employer or voluntarily
terminated by you for Good Reason.


Executive Management Employee: For purposes of this Plan, (A) any employee of
CSS who has the title of Chief Executive Officer, President, Chief Financial
Officer, Chief Information Officer or General Counsel; and (B) any employee of
CSS or any of its affiliates or subsidiaries who is designated as an Executive
Management Employee from time to time by the Human Resources Committee of CSS’
Board of Directors, at the recommendation of CSS’ President.


3

--------------------------------------------------------------------------------






Good Reason: A “Good Reason” shall be deemed to have occurred if any of the
following circumstances occurs upon the occurrence of, or within the two (2)
year period following, a Change of Control:


(i)
a material diminution in your authority, duties or responsibilities;

(ii)
a material diminution in your base compensation;

(iii)
a material diminution in the authority, duties or responsibilities of the
supervisor to whom you are required to report; or

(iv)
a material change in the geographic location at which you must provide services.



provided, however, that for you to terminate employment on account of Good
Reason, you must provide written notice to us within ninety (90) days following
the initial existence of the condition that constitutes Good Reason, and your
Employer will have a thirty (30) day period to remedy the condition that
constitutes Good Reason. If your Employer does not remedy the event constituting
Good Reason within such thirty (30) day period, your employment will
automatically terminate on the first business day immediately the expiration of
such thirty (30) day cure period, unless your Employer determines to provide for
an earlier Employment Termination Date.


Plan Administrator: The Committee, or such other person, committee or entity as
may be designated by the Committee to administer the Plan in accordance with its
terms.


Release: The release and discharge of the Employer and all affiliated persons
and entities from any and all claims, demands and causes of action relating to
your employment with the Employer, other than as to any vested benefits to which
you may be entitled under any Employer benefit plan, which will be in such form
as may be proscribed by the Employer, acting as plan sponsor and as a fiduciary,
from time to time and with such modifications as the Employer deems appropriate
for your individual situation. The foregoing Release also shall include a one
(1) year non-competition covenant, a one (1) year non-solicitation covenant, and
a perpetual confidentiality/non-disparagement covenant, all of which will be in
such form as may be prescribed by the Employer, acting as plan sponsor and as a
fiduciary, from time to time and with such modifications as the Employer deems
appropriate for your individual situation.


Severance Pay: The severance benefits that will be offered to you if you incur a
termination of employment with the Employer for a reason set forth in the Plan.


COVERAGE


You will be eligible to participate in this Plan if you are an Executive
Management Employee on your Employment Termination Date or you were an Executive
Management Employee prior to the occurrence of a Change of Control but your
status as an Executive Management Employee was changed by the Employer in
contemplation of the Change of Control


ELIGIBILITY


4

--------------------------------------------------------------------------------






A.    When You Are Eligible


You are eligible for Severance Pay under this Plan if (A) during the two (2)
year period on or after the occurrence of a Change of Control either (i) your
employment with your Employer has been terminated by the Employer for any reason
other than on account of Cause or you are not otherwise ineligible for Severance
Pay as set forth in section B. below; or (ii) you terminate your employment with
your Employer for Good Reason and you are not otherwise ineligible for Severance
Pay as set forth in section B. below; and (B) you sign and do not revoke the
Employer’s standard Release.


The foregoing in no way limits the right of the Employer to (i) terminate your
employment and (ii) provide severance under other circumstances, in each case,
as determined by the Employer in its sole and absolute discretion.


B.    When You Are Not Eligible


You are not eligible for Severance Pay under this Plan in any of the following
circumstances:


1.
You voluntary resign, including retirement, for any reason other than Good
Reason.



2.
You are discharged involuntarily for Cause, or the Employer discovers following
your Employment Termination Date that you engaged in conduct that constitutes
Cause during or after your Employment Termination Date.



3
You have an individual employment contract that contains a severance pay
provision that provides severance in excess of the amount you would be eligible
to receive under the Plan.



4.
Prior to or on your last day of scheduled employment, you die.



5.
Prior to notification of an Employment Termination Date, you would be entitled
to benefits under any then applicable Employer-sponsored long-term disability
plan if you were a participant in such plan, subject to the expiration of
applicable waiting period.



6.
Your Employment Termination Date occurs prior to a Change of Control or your
Employment Termination Date occurs after the second anniversary of the Change of
Control, except in the event in which the occurrence of the Good Reason
condition first occurs prior to the second anniversary of the Change of Control.



7.
You do not execute, or you revoke, the Release.





5

--------------------------------------------------------------------------------




8.
You elect in writing to receive severance benefits under another severance pay
plan then in effect and under which you may be eligible to receive severance
benefits.



Notwithstanding any provision of the Plan to the contrary, the Committee, in its
sole discretion and acting on behalf of the Employer as the Plan sponsor and not
as a fiduciary, reserves the right to determine whether an employee satisfies
the eligibility requirements for Severance Pay.


PLAN BENEFITS


If you are selected to receive Severance Pay under the Plan, as determined by
the Committee, you will be eligible to receive payment of the following:


(i)
any accrued and unpaid base pay and benefits due and owing to you for the period
prior to your Employment Termination Date;

(ii)
an amount equal to your Adjusted Compensation multiplied by 1.5 (2.0 in the case
of CSS’ Chief Executive Officer); and

(iii)
a pro rata bonus, based upon the period of time you were employed by the
Employer during the Employer’s fiscal year in which the Employment Termination
Date occurs, which payment shall be based upon 100% achievement of your target
annual bonus opportunity for such fiscal year.



The foregoing amounts will be paid from the general assets of the Employer and
will be paid to you in a cash lump sum payment within sixty (60) days after your
Employment Termination Date, unless delay or a different form is required as
described below. Your entitlement to Severance Pay under this Plan is expressly
conditioned on your execution and non-revocation of the Release. If you do not
execute the Release or you revoke the Release you will not be entitled to
Severance Pay under this Plan. Severance Pay will be subject to all applicable
federal, state and local tax withholding requirements.
All fringe benefits, including health and welfare, pension, life insurance,
vacation and personal days, will cease on your Employment Termination Date,
regardless of whether Severance Pay is made after that date.
If you receive Severance Pay under this Plan and elect health care continuation
coverage under the Consolidated Omnibus Reconciliation Act (“COBRA”) following
termination of your employment, the Employer will pay for a portion of the
monthly COBRA premium, on the same basis as the Employer pays for a portion of
such coverage for active employees, for a period of eighteen (18) months
following your Employment Termination Date; provided, that in order to receive
such continued coverage, you must pay to your Employer, at the same time that
premium payments are due for the month, an amount equal to the full monthly
premium payments required for such monthly coverage and your Employer will
reimburse to you the amount of such monthly premium, less the amount that you
would have been required to pay for such coverage if you were employed by your
Employer at such time (the “Health Payment”), within ten (10) days following the
due date of such premiums. In addition, unless delay is required as described
below, on each date on which the monthly Health Payment is paid to you, your
Employer will


6

--------------------------------------------------------------------------------




pay to you an additional amount equal to the federal, state and local income and
payroll taxes that you incur on each monthly Health Payment (the “Health
Gross-Up Payment”). Your entitlement to the Health Payment and the Health
Gross-Up Payment will continue until the earlier to occur of (i) the end of the
eighteen (18) month period, (ii) you do not pay the full monthly premium for
COBRA coverage, or (iii) you become eligible to receive comparable benefits from
a new employer.
If you die before you have received Severance Pay to which you are entitled
under the Plan, your Severance Pay will be paid to your estate within sixty (60)
days from the date of your death.
When Benefits End
Severance Pay and any other benefits will be discontinued immediately if:
1.
The Employer determines that you engaged in any of the actions defined above as
“Cause,” even if such determination is made following your Employment
Termination Date.

2.
You breach any term of your Release, post-employment agreement, or other
agreement relating to your employment.

CLAIMS PROCEDURE


Any request or claim for Severance Pay shall be deemed to be filed when a
written request is made by the claimant or the claimant’s authorized
representative which is reasonably calculated to bring the claim to the
attention of the Plan Administrator.


The Plan Administrator, or its designee, shall advise the claimant or such
claimant’s representative, in writing or in electronic form, of its decision
within ninety (90) days of receipt of the claim for Severance Pay, unless
special circumstances require an extension of such ninety (90) day period for
not more than an additional ninety (90) days. Where such extension is necessary,
the claimant shall be given written notice of the delay before the expiration of
the initial ninety (90) day period, which notice shall set forth the reasons for
the delay and the date the Plan Administrator expects to render its decision. If
the extension is necessary because the claimant has failed to submit the
information necessary to decide the claim, the Plan Administrator’s period for
responding to such claim shall be tolled until the date the claimant responds to
the request for additional information. The response shall:
  
1. be in writing or in electronic form,


2. be written in a manner calculated to be understood by the claimant, and


3. in the case of an adverse benefit determination:


a.
set forth the specific reason(s) for the denial of benefits;



b.
contain specific references to Plan provisions on which the denial is based;



7

--------------------------------------------------------------------------------






c.
describe any additional material and information, if any, necessary for the
claim for benefits to be perfected, and an explanation of why such material or
information is necessary; and



d.
describe the Plan’s review procedures and the time limits applicable to such
procedures, and include a statement of the claimant’s right to bring a civil
action under section 502(a) of the ERISA following an adverse benefit
determination on review.



If the claimant fails to appeal the Plan Administrator’s adverse benefit
determination, in writing, within sixty (60) days after its receipt by the
claimant, the Plan Administrator’s determination shall become final and
conclusive.


If the claimant appeals the Plan Administrator’s adverse benefit determination
in a timely fashion, the Plan Administrator shall reexamine all issues relevant
to the original denial of benefits. Any such claimant or his or her duly
authorized representative may review any relevant documents and records, free of
charge, including documents and records that were relied upon in making the
benefit determination, documents submitted, considered or generated in the
course of making the benefit determination (even if such documents were not
relied upon in making the benefit determination), and documents that demonstrate
compliance, in making the benefit determination, with the Plan’s required
administrative processes and safeguards. In addition, the claimant or his duly
authorized representative may submit, in writing, any documents, records,
comments or other information relating to such claim for benefits. In the course
of the review, the Plan Administrator shall take into account all comments,
documents, records and other information submitted by the claimant or his duly
authorized representative relating to such claim, regardless of whether it was
submitted or considered as part of the initial benefit determination.


The Plan Administrator shall advise the claimant or such claimant’s
representative, in writing or in electronic form, of its decision within sixty
(60) days of receipt of the written appeal, unless special circumstances require
an extension of such sixty (60) day period for not more than an additional sixty
(60) days. Where such extension is necessary, the claimant shall be given
written notice of the delay before the expiration of the initial sixty (60) day
period, which notice shall set forth the reasons for the delay and the date the
Plan Administrator expects to render its decision. In the event of an adverse
benefit determination on appeal, the Plan Administrator shall advise the
claimant, in a manner calculated to be understood by the claimant of:


1. the specific reason(s) for the adverse benefit determination;


2. the specific Plan provisions on which the decision was based;


3. the claimant’s right to receive, upon request and free of charge, and
reasonable access to, copies of all documents, records and other information
relevant to such claim; and




8

--------------------------------------------------------------------------------




4. a statement describing any voluntary appeals procedures offered by the Plan,
the claimant’s right to obtain information about such procedures, and a
statement of the claimant’s right to bring an action under section 502(a) of
ERISA.


No person may bring an action for any alleged wrongful denial of Plan benefits
in a court of law unless the claims procedures set forth above are exhausted and
a final determination is made by the Plan Administrator. If you or other
interested person challenges a decision of the Plan Administrator, a review by
the court of law will be limited to the facts, evidence and issues presented to
the Plan Administrator during the claims procedure set forth above. Facts and
evidence that become known to you or other interested person after having
exhausted the claims procedure must be brought to the attention of the Plan
Administrator for reconsideration of the claims determination. Issues not raised
with the Plan Administrator will be deemed waived.


The Employer shall reimburse you for all reasonable legal fees and related
expenses incurred by you (A) in connection with this Plan and (B) (i) in
contesting or disputing any termination of your employment or (ii) seeking to
obtain or enforce any right or benefit provided by this Plan; provided, in each
case, that you are successful on at least one (1) material issue raised in such
contest, dispute or enforcement proceeding. If you are awarded the right to
recover fees and expenses under this paragraph, the reimbursement of eligible
fees or expenses shall be made within ten (10) business days after delivery of
your written request for payment, accompanied with such evidence of fees and
expenses incurred as the Employer reasonably may require, but in no event later
than the end of the Employer’s fiscal year after the year in which such rights
are established.


PLAN ADMINISTRATION


The Plan Administrator of the Plan will be the named fiduciary of the Plan for
purposes of ERISA. The Plan Administrator shall consist of one or more persons
appointed by the Committee. The Plan Administrator may, however, delegate to any
person, committee or entity any of its power or duties under the Plan.


The Plan Administrator will be the sole judge of the application and
interpretation of the Plan, and will have the discretionary authority to
construe the provisions of the Plan and to resolve disputed issues of fact. The
Committee will have the sole authority to make determinations regarding
eligibility for benefits. The decisions of the Plan Administrator and the
Committee in all matters relating to the Plan that are within the scope of its
authority (including, but not limited to, eligibility for benefits, Plan
interpretations, and disputed issues of fact) will be final and binding on all
parties.


SECTION 409A
Notwithstanding the other provisions hereof, this Plan is intended to comply
with the requirements of section 409A of the Code, to the extent applicable, and
this Plan shall be interpreted to avoid any penalty sanctions under section 409A
of the Code. Accordingly, all provisions herein, or incorporated by reference,
shall be construed and interpreted to comply with section 409A of the Code and,
if necessary, any such provision shall be deemed amended to comply with section
409A of the Code and regulations thereunder. If any payment or benefit


9

--------------------------------------------------------------------------------




cannot be provided or made at the time specified herein without incurring
sanctions under section 409A of the Code, then such benefit or payment shall be
provided in full at the earliest time thereafter when such sanctions will not be
imposed. All payments to be made upon a termination of employment under this
Plan may only be made upon a “separation from service” under section 409A of the
Code. For purposes of section 409A of the Code, each payment made under this
Plan shall be treated as a separate payment and all installment payments shall
be treated as a separate payment. In no event may you, directly or indirectly,
designate the calendar year of payment.
To the maximum extent permitted under section 409A of the Code, the severance
benefits payable under this Plan are intended to comply with the “short-term
deferral exception” under Treas. Reg. §1.409A-1(b)(4), and any remaining amount
is intended to comply with the “separation pay exception” under Treas. Reg.
§1.409A-1(b)(9)(iii); provided, however, any amount payable to you during the
six (6) month period following your Employment Termination Date that does not
qualify within either of the foregoing exceptions and constitutes deferred
compensation subject to the requirements of section 409A of the Code, then such
amounts shall hereinafter be referred to as the “Excess Amount.” If at the time
of your Employment Termination Date, your Employer’s (or any entity required to
be aggregated with the Employer under section 409A of the Code) stock is
publicly-traded on an established securities market or otherwise and you are a
“specified employee” (as defined in section 409A of the Code and determined in
the sole discretion of the Employer (or any successor thereto) in accordance
with the Employer’s (or any successor thereto) “specified employee”
determination policy), then the Employer shall postpone the commencement of the
payment of the portion of the Excess Amount that is payable within the six (6)
month period following your Employment Termination Date with the Employer (or
any successor thereto) for six (6) months following your Employment Termination
Date. The delayed Excess Amount shall be paid in a lump sum to you within thirty
(30) days following the date that is six (6) months following your Employment
Termination Date (or any successor thereto) and any installments payable to you
after such six (6) month period shall continue in accordance with their original
schedule. If you die during such six (6) month period and prior to the payment
of the portion of the Excess Amount that is required to be delayed on account of
section 409A of the Code, such Excess Amount shall be paid to the personal
representative of your estate within sixty (60) days after your death.
Notwithstanding the foregoing, if the severance benefits payable under this Plan
constitute deferred compensation subject to section 409A of the Code and the
Change of Control does not constitute a change in the ownership or effective
control of CSS, or in the ownership of a substantial portion of the assets of
CSS, within the meaning of section 409A of the Code, then the severance benefits
payable to you under this Plan will be paid to you in the same form as severance
benefits are payable to you under your Employer’s severance plan, if any, that
covers terminations unrelated to a Change of Control.
The payment by the Employer of a portion of the applicable COBRA premium during
the severance period is intended to qualify for the exception for deferred
compensation as a medical benefit provided in accordance with the requirements
of Treas. Reg. §1.409A-1(b)(9)(v)(B).


10

--------------------------------------------------------------------------------






SECTION 4999


Anything in this Plan to the contrary notwithstanding, in the event it shall be
determined that (i) any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Employer or
its affiliates or the entity that causes the change in control to or for your
benefit (whether pursuant to the terms of this Plan or otherwise) (the
“Payments”) would be subject to the excise tax imposed by section 4999 of the
Code (the “Excise Tax”), and (ii) the reduction of the amounts payable to you
under this Plan to the maximum amount that could be paid to you without giving
rise to the Excise Tax (the “Safe Harbor Cap”) would provide you with a greater
after tax amount than if such amounts were not reduced, then the amounts payable
to you under this Plan shall be reduced (but not below zero) to the Safe Harbor
Cap. To the extent necessary to fall within the Safe Harbor Cap, the amounts
payable or benefits to be provided to you will be reduced such that the economic
loss to you as a result of the reduction is minimized. In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of section 409A of the Code and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis but not below zero. For purposes of
reducing the Payments to the Safe Harbor Cap, only amounts payable under this
Plan (and no other Payments) shall be reduced. If the reduction of the amounts
payable hereunder would not result in a greater after tax result to you, no
amounts payable under this Plan shall be reduced pursuant to this provision.
All determinations required to be made under this section shall be made by the
public accounting firm that is retained by CSS as of the date immediately prior
to the Change of Control (the “Accounting Firm”) which shall provide detailed
supporting calculations both to CSS and you within fifteen (15) business days of
the receipt of notice from CSS or you that there has been a Payment, or such
earlier time as is requested by CSS. Notwithstanding the foregoing, in the event
(i) CSS’ Board of Directors shall determine prior to the Change of Control that
the Accounting Firm is precluded from performing such services under applicable
auditor independence rules or (ii) the Audit Committee of CSS’ Board of
Directors determines that it does not want the Accounting Firm to perform such
services because of auditor independence concerns or (iii) the Accounting Firm
is serving as accountant or auditor for the person(s) effecting the Change of
Control, CSS’ Board of Directors shall appoint another nationally recognized
public accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees, costs and expenses (including, but not limited to, the costs of retaining
experts) of the Accounting Firm shall be borne by CSS. If payments are reduced
to the Safe Harbor Cap or the Accounting Firm determines that no Excise Tax is
payable by you without a reduction in payments, the Accounting Firm shall
provide a written opinion to you to such effect, that you are not required to
report any Excise Tax on your federal income tax return, and to the effect that
failure to report the Excise Tax, if any, on your applicable federal income tax
return will not result in the imposition of a negligence or similar penalty. The
determination by the Accounting Firm shall be binding upon the CSS and you
(except as provided in the immediately succeeding paragraph).
If it is established pursuant to a final determination of a court or the
Internal Revenue Service (the “IRS”) proceeding which has been finally and
conclusively resolved, that Payments have been made to, or provided for the
benefit of, you by the Employer, which are in excess of


11

--------------------------------------------------------------------------------




the limitations provided in this section (referred to hereinafter as an “Excess
Payment”), you shall repay the Excess Payment to the Employer on demand,
together with interest on the Excess Payment at the applicable federal rate (as
defined in Section 1274(d) of the Code) from the date of your receipt of such
Excess Payment until the date of such repayment. As a result of the uncertainty
in the application of Section 4999 of the Code at the time of the determination,
it is possible that Payments which will not have been made by the Employer
should have been made (an “Underpayment”), consistent with the calculations
required to be made under this section. In the event that it is determined (i)
by the Accounting Firm, the Employer (which shall include the position taken by
the Employer (which shall include the position taken by the Employer, or by CSS
on a consolidated basis, on its respective federal income tax return) or the IRS
or (ii) pursuant to a determination by a court, that an Underpayment has
occurred, the Employer shall pay an amount equal to such Underpayment to you
within ten (10) days of such determination together with interest on such amount
at the applicable federal rate from the date such amount would have been paid to
you until the date of payment. You shall cooperate, to the extent your expenses
are reimbursed by the Employer, with any reasonable requests by the Employer or
CSS in connection with any contests or disputes with the IRS in connection with
the Excise Tax or the determination of the Excess Payment. Notwithstanding the
foregoing, in the event that amounts payable under this Plan were reduced
pursuant to the first paragraph of this section and the value of stock options
is subsequently re-determined by the Accounting Firm (as defined below) within
the context of Treasury Regulation §1.280G-1 Q/A 33 that reduces the value of
the Payments attributable to such options, the Employer shall promptly pay you
any amounts payable under this Plan that were not previously paid solely as a
result of the first paragraph of this section up to the Safe Harbor Cap.


AMENDMENT AND TERMINATION OF THE PLAN


CSS reserves the right to amend or terminate the Plan, in whole or in part, at
any time and for any reason; provided, however, that no such amendment or
termination shall become effective until each employee eligible to receive
Severance Pay under the Plan shall receive from CSS at least one (1) year prior
written notice of such amendment or termination (so long as a Change of Control
does not occur prior to the end of such one (1) year notice period), unless such
amendment is necessary to comply with applicable law, in which case no written
notice shall be necessary to make such amendment. An amendment to the Plan may
not discontinue or change any payments to a terminated employee who commenced
receiving Severance Pay under the Plan prior to the effective date of the
amendment of the Plan. If the Plan is terminated, no further benefits will be
payable under the Plan to any employee who has not commenced receiving Severance
Pay prior to the effective date of such termination.


NONALIENATION OF BENEFITS


You do not have the power to transfer, assign, anticipate, mortgage or otherwise
encumber any rights or any amounts payable under this Plan; nor will any such
rights or amounts payable under this Plan be subject to seizure, attachment,
execution, garnishment or other legal or equitable process, or for the payment
of any debts, judgments, alimony, or separate maintenance, or be transferable by
operation of law in the event of bankruptcy, insolvency, or otherwise. In the
event you attempt to assign, transfer or dispose of such right, or if an attempt
is


12

--------------------------------------------------------------------------------




made to subject such right to such process, such assignment, transfer or
disposition will be null and void.


ERISA RIGHTS STATEMENT


As a participant in the Plan, you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974 (“ERISA”). ERISA
provides that all Plan participants will be entitled to:


Receive Information about the Plan and Benefits


•
Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan,
including a copy of the latest annual report (Form 5500 Series) filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration.



•
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including copies of the latest annual
report (Form 5500 Series) and updated summary plan description. The Plan
Administrator may make a reasonable charge for the copies.



Prudent Actions by Plan Fiduciaries


In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of employees and other Plan participants
and beneficiaries. No one, including your Employer, or any other person, may
fire you or otherwise discriminate against you in any way to prevent you from
obtaining a welfare benefit or exercising your rights under ERISA.


Enforcing Your Rights


If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.


Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan and you do not receive them
within thirty (30) days, you may file suit in a federal court. In such a case,
the court may require the Plan Administrator to provide the materials and pay
you up to $110 a day until you receive the materials, unless the materials were
not sent because of reasons beyond the control of the Plan Administrator. If you
have a claim for benefits that is denied or ignored, in whole or in part, you
may file suit in a state or federal court. If it should happen that the Plan
fiduciaries misuse the Plan’s money or if you are discriminated against for
asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a federal court. The court will decide who should


13

--------------------------------------------------------------------------------




pay court costs and fees. If you lose, the court may order you to pay these
costs and fees, for example, if it finds your claim is frivolous.


Assistance with Your Questions


If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in the
telephone directory or the Division of Technical Assistance and Inquires,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue NW, Washington, D.C. 20210 (web address:
www.dol.gov/dol/pwba). You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publication hotline of
the Employee Benefits Security Administration.




14

--------------------------------------------------------------------------------




EXHIBIT “A”
PARTICIPATING EMPLOYERS


Berwick Offray LLC
Paper Magic Group, Inc.
C.R. Gibson, LLC


15